DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 18-35 are pending and under consideration in this Office Action.

2.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 06/17/2021.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 18 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013010042 (01/17/2013; IDS filed 07/22/2020).
According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.
The instant claim does not recite that the claimed ribulose-1,5-bisphosphate oxygenase protein fibers comprises plasticizers and little to no components with a size above 20 um as stated in the arguments filed 06/17/2021. The claim is a product-by-process claims encompassing any ribulose-1,5-bisphosphate oxygenase protein fibers which is not limited by and defined by the recited process used to produce the ribulose-1,5-bisphosphate oxygenase 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir. 1985) (citations omitted)”

	As previously stated, WO2013010042 teaches ribulose-1,5-bisphosphate oxygenase protein (rubisco) fibers produced from purified rubisco protein by extrusion and formed into a tissue and the purification of both the rubisco and the additional protein which is formed into a fiber produced by an extrusion process (see entire publication and claims especially claims 1-13 and paragraphs [0018], [0024], [00183], and [00184]).  Paragraph [00310] of WO2013010042 teaches methods for making a muscle replica formed into asymmetric fibers prior to incorporation into the consumable; and these fibers replicate muscle fibers that are extruded fibers formed by extrusion of the protein component through an extruder.  Paragraph [00319] of WO2013010042 teaches that the fat replica comprises cross-linking enzymes that catalyze reactions leading to covalent crosslinks between proteins; the cross-linking enzymes can be used to create or stabilize the desired structure and texture of the adipose tissue replica, to mimic the desired texture of an equivalent desired animal fat; and examples of cross-linking enzymes include transglutaminase, lysyl oxidases, or other amine oxidases. Thus, the reference teachings anticipate the claimed invention.
Amending the claim to recite tobacco ribulose-1,5-bisphosphate oxygenase protein fibers comprising plasticizers and little to no components with a size above 20 um would aid in overcoming the rejection.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 18-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013010042 (01/17/2013; IDS filed 07/22/2020) in view of WO2016040754 (03/17/2016; reference of record) and WO2013093921 (06/27/2013; PTO reference of record).
The arguments filed 06/17/2021 have been considered but are not persuasive.  According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.
Instant claim 18 does not recite that the claimed ribulose-1,5-bisphosphate oxygenase protein fibers comprises plasticizers and little to no components with a size above 20 um as stated in the arguments filed 06/17/2021. The claim 18 is a product-by-process claims encompassing any ribulose-1,5-bisphosphate oxygenase protein fibers which is not limited by and defined by the recited process used to produce the ribulose-1,5-bisphosphate oxygenase protein fibers because according to MPEP § 2113:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir. 1985) (citations omitted)”

	One cannot show nonobviousness by addressing references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  According to MPEP 2144, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicants.  Although teaching, suggestion, KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper functional approach to the determination of obviousness as laid down in Graham, which is stated in MPEP 2143.  As previously stated According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed invention by modifying and/or combining the reference teachings by incorporating the ribulose-1,5-bisphosphate oxygenase protein fibers of WO2013010042 with a plasticizer such as water recited in claim 24 into the food-grade tobacco pouch of WO2016040754 to form one or more food-grade tobacco pouches comprising ribulose-1,5-bisphosphate oxygenase protein fibers. Since the claims do not recite the specific amino acid sequence and structure of the recited ribulose-1,5-bisphosphate oxygenase protein, then the ribulose-1,5-bisphosphate oxygenase of WO2013010042 which was fractionated from alfalfa greens or other green plants including soybean plants and spinach (paragraph [00394]) is assumed to have the same amino acid sequence and structure as the recited ribulose-1,5-.


Conclusion

7.	No claims are allowed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652